Per Curiam.
Besides the claim that Judge Cullen and Judge Jones had erred in denying his first and second petitions for post convict tion relief, John W. Green, the applicant for leave to appeal, alleged in his third petition ten reasons why he was entitled to relief. Four of the contentions had been properly denied, either on the first or second petition or both, for the reasons stated by Judge Cullen and Judge Jones in their opinions in the *710lower court. And Judge Cardin, having apparently concluded that the six additional reasons for relief were likewise without merit, denied the third petition because it raised substantially the same contentions as the petitioner had raised in the two previous petitions. While that is not wholly accurate, it is apparent that the six additional contentions should have been denied, either because they could not be raised in a post conviction proceeding, Williams v. Warden, 239 Md. 706, or because they should have been raised in one or the other of the previous petitions, Nance v. Warden, 239 Md. 404.
Even if it be assumed that the applicant had not waived the question he raised in his first petition as to the legality of an alleged search and seizure, he was not entitled to any relief on that account under Mapp v. Ohio, 367 U. S. 643, because, his conviction having become final before the filing of the first petition, Mapp would not have been retrospectively applicable in any event. See Linkletter v. Walker, 381 U. S. 618; Lee v. Warden, 240 Md. 721.

Application denied.